 


114 HR 2436 IH: To amend the Public Health Service Act with respect to appropriate age groupings to be included in research studies involving human subjects.
U.S. House of Representatives
2015-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2436 
IN THE HOUSE OF REPRESENTATIVES 
 
May 19, 2015 
Mrs. Blackburn (for herself and Mrs. Capps) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Public Health Service Act with respect to appropriate age groupings to be included in research studies involving human subjects. 
 
 
1.Appropriate age groupings in clinical research 
(a)Input from expertsNot later than 180 days after the date of enactment of this Act, the Director of the National Institutes of Health shall convene a workshop of experts on pediatrics and experts on geriatrics to provide input on— (1)appropriate age groupings to be included in research studies involving human subjects; and 
(2)acceptable scientific justifications for excluding participants from a range of age groups from human subjects research studies. (b)GuidelinesNot later than 180 days after the conclusion of the workshop under subsection (a), the Director of the National Institutes of Health shall publish guidelines— 
(1)addressing the consideration of age as an inclusion variable in research involving human subjects; and (2)identifying criteria for justifications for any age-related exclusions in such research. 
(c)Public availability of findings and conclusionsThe Director of the National Institutes of Health shall— (1)make the findings and conclusion resulting from the workshop under subsection (a) available to the public on the website of the National Institutes of Health; and 
(2)not less than biennially, disclose to the public on such website the number of children included in research that is conducted or supported by the National Institutes of Health, disaggregated by developmentally appropriate age group, race, and gender.  